This matter have been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent in DRB 18-135 of CARLOS ANDUJAR, JR., of VINELAND, who was admitted to the bar of this State in 1997;
And the District I Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with the client), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the parties having agreed that respondent's conduct violated RPC 1.1(a), RPC 1.3, RPC 1.4(b) and RPC 8.4(c), and that said conduct warrants a reprimand or such lesser discipline as the Board deems appropriate;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent's unethical conduct and having granted the motion for discipline by consent in District Docket No. I-015-0021E;
And the Disciplinary Review Board having further determined that respondent should be required to take an additional twenty-four credits of Continuing Legal Education (CLE), to be completed within a twenty-four month period, in addition to the mandatory CLE credits required of all attorneys;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule 1:20-16(e);
**183And good cause appearing;
It is ORDERED that CARLOS ANDUJAR, JR. , of VINELAND is hereby reprimanded; and it is further
ORDERED that respondent shall complete twenty-four additional credits of CLE within a twenty-four month period, and provide proof to the Office of Attorney Ethics of his successful completion thereof; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.